


Exhibit 10.1
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
Electronics, Inc. (the “Company”). The summary also includes compensation of the
Company’s current Chief Executive Officer, Chief Financial Officer, and the
three other most highly compensated executive officers, who will be referred to
herein as our “Named Executive Officers.”
Director Compensation
All Non-Employee Directors receive annual compensation of $75,000 plus an
additional $40,000 of compensation paid in shares of Common Stock of the Company
for service as Directors. The Lead Independent Director of the Board of
Directors, the Chairperson of the Audit Committee of the Board of Directors, and
the Chairperson of the Compensation and Governance Committee of the Board of
Directors each receive an additional $10,000 annual retainer fee.
The Directors can elect to receive some or all of the $75,000 portion of their
annual compensation and the additional $10,000 annual retainer fee, if
applicable, in shares of the Company’s Common Stock. The additional $40,000 of
annual compensation shall be paid in shares of the Company’s Common Stock. All
shares of Common Stock will be issued under the Company’s 2014 Stock Option and
Incentive Plan. Directors are also reimbursed for reasonable travel expenses
incurred in connection with Board and Committee meeting attendance.
Donald D. Charron, Chairman of the Board and Chief Executive Officer, is a
Director and also an employee of the Company but does not receive compensation
for his service as a Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
642,876


John H. Kahle, Vice President, General Counsel and Secretary
$
397,800


Steven T. Korn, Vice President, North American Operations
$
288,132


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
262,704


Christopher J. Thyen, Vice President, Business Development
$
265,668



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s 2014 Profit Sharing Incentive Bonus Plan (the “Plan”) during fiscal
year 2015. Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on fiscal year 2015
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2015, an installment of 12.5% in September 2015,
and the remaining portions will be paid in equal installments in January 2016,
April 2016, and June 2016.
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
496,008


John H. Kahle, Vice President, General Counsel and Secretary
$
312,120


Steven T. Korn, Vice President, North American Operations
$
228,160


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
204,973


Christopher J. Thyen, Vice President, Business Development
$
208,817



Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Company’s 2014 Stock Option and Incentive Plan consisting of:
incentive stock options, stock appreciation rights, restricted shares,
unrestricted shares, restricted share units, or performance shares and
performance units.
During June 2014, the Named Executive Officers were awarded grants of
performance shares under former Parent’s 2003 Amended and Restated Stock Option
and Incentive Plan (the “former Parent’s 2003 Plan”). On December 2, 2014,
performance share awards issued and outstanding to Kimball Electronics employees
under former Parent’s previous incentive plans were




--------------------------------------------------------------------------------




amended, in accordance with the terms of the plans, to provide an equitable
adjustment as a result of the spin-off. The awards will be granted in shares of
the Company’s stock instead of former Parent’s shares under the Kimball
Electronics plan. The fiscal year 2014 performance share grants include both an
annual performance share (“APS”) award and a long-term performance share
(“LTPS”) award with one-fifth (1/5) of the LTPS award vesting annually over the
succeeding five-year period. During February 2015, the Compensation and
Governance Committee of the Company’s Board of Directors granted additional APS
awards to certain members of the Company’s management team and other key
employees, including certain Named Executive Officers.
The following table summarizes the performance shares issued in the Company’s
Common Stock during August 2015 to the Company’s Named Executive Officers
pursuant to their June 2014 performance share awards, as amended, and February
2015 APS awards which were each applicable to fiscal year 2015 performance:
 
FY 2014
APS Grant
(Shares Issued) (1)
 
FY 2015
APS Grant
(Shares Issued) (1)
 
FY 2014
LTPS Grant
(Shares Issued) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
8,328


 
—


 
45,088


John H. Kahle, Vice President, General Counsel and Secretary
7,954


 
—


 
46,252


Steven T. Korn, Vice President, North American Operations
3,928


 
4,506


 
8,928


Michael K. Sergesketter, Vice President, Chief Financial Officer
3,928


 
3,198


 
8,928


Christopher J. Thyen, Vice President, Business Development
3,928


 
3,431


 
8,928


 
 
 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

During June 2015, the Compensation and Governance Committee awarded LTPS grants
for fiscal year 2016 to key employees, including the Named Executive Officers,
under the Company’s 2014 Stock Option and Incentive Plan. One-third (1/3) of the
June 2015 LTPS awards will vest annually over the succeeding three-year period.
The following table summarizes the maximum number of performance shares granted
in June 2015 to the Company’s Named Executive Officers for fiscal year 2016:
 
 
LTPS Award
 (number of shares)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
50,228


John H. Kahle, Vice President, General Counsel and Secretary
 
38,231


Steven T. Korn, Vice President, North American Operations
 
10,711


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
10,385


Christopher J. Thyen, Vice President, Business Development
 
10,423



The number of shares to be issued will be dependent upon the percentage payout
under the Company’s 2014 Stock Option and Incentive Plan.
Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.




